Order filed, January 31, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00103-CR
                                 ____________

                     BRYAN SCOTT CAVETT, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 452nd District Court
                          McCulloch County, Texas
                         Trial Court Cause No. 6132


                                     ORDER

      The reporter’s record in this case was due January 27, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Tina Young, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.